— Judgment unanimously affirmed. Memorandum: Defendant appeals from his conviction of manslaughter in the second degree arising out of the death of the infant son of defendant’s girlfriend with whom he was living. The "trial was held before the court without a jury and decision was rendered orally on December 18,1980. The judgment of conviction was not entered until May 12, 1981, apparently because shortly after the oral conviction of defendant he made a motion for a new trial on the grounds of newly discovered evidence pursuant to CPL 440.10. After the court denied the motion for a new trial, the judgment of conviction was entered and it is from this judgment along with the denial of his CPL 440.10 motion that defendant appeals. Defendant raises no issues on the direct appeal from the judgment of conviction, his arguments being limited to the denial of his motion seeking a new trial. These arguments are not properly before us, defendant having failed to seek and obtain a certificate granting leave to appeal (CPL 450.15, 460.15). Were we to reach the issues raised on the posttrial motion, however, we would affirm the decision of the court. (Appeal from judgment of Wayne County Court, Stiles, J. — manslaughter; second degree.) Present — Dillon, P. J., Doerr, Denman, Moule and Schnepp, JJ.